As filed with the Securities and Exchange Commission on May 27, 2010 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BOOKS-A-MILLION, INC. (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) 63-0798460 (IRS Employer Identification No.) 402 Industrial Lane Birmingham, Alabama 35211 (Address of Principal Executive Offices) BOOKS-A-MILLION, INC. 1 (Full title of the plan) Clyde B. Anderson Chairman, President and Chief Executive Officer Books-A-Million, Inc. 402 Industrial Lane Birmingham, Alabama 35211 (Name and address of agent for service) (205) 942-3737 (Telephone number, including area code, of agent for service) Copies to: Christopher B. Harmon, Esq. Maynard, Cooper & Gale, P.C. 1901 Sixth Avenue North, Suite 2400 Birmingham, Alabama 35203 (205) 254-1000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of“large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer[]Accelerated filer[X] Non-accelerated filer[]Smaller reporting company[] (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of securities to be registered Amount to be registered(1) Proposed maximum offering price per share(2) Proposed maximum aggregate offering price Amount of registration fee Common Stock, par value $0.01 per share Calculated pursuant to General Instruction E to Form S-8.Represents the number of additional shares of the Company’s common stock reserved for issuance pursuant to the First Amendment to the Books-A-Million, Inc. 1999 Amended and Restated Employee Stock Purchase Plan, as approved by the Company’s stockholders on May 20, 2010.Pursuant to Rule 416 under the Securities Act of 1933, as amended (the “Securities Act”), additional shares of the Company’s Common Stock, which become issuable to prevent dilution from any future stock split, stock dividend or similar transaction, are also being registered.In addition, pursuant to Rule 416(c) under the Securities Act, this Registration Statement also covers an indeterminate amount of interests to be offered or sold pursuant to the employee benefit plan described herein. For purposes of computing the registration fee only.Pursuant to Rule 457(h) under the Securities Act, the proposed maximum offering price per share is based upon the average of the high and low trading prices ($6.91) of the Company’s common stock as reported on The Nasdaq Global Select Market on May 24, 2010. INFORMATION REQUIRED PURSUANT TO GENERAL INSTRUCTION E TO FORM S-8 STATEMENT UNDER GENERAL INSTRUCTION E – REGISTRATION OF ADDITIONAL SECURITIES On December 10, 1993, Books-A-Million, Inc., a Delaware corporation (the “Company”) registered the offer and sale of 50,000 shares of its common stock, par value $0.01 per share (“Common Stock”), to be offered or sold to participants under the Books-A-Million, Inc. 1999 Amended and Restated Employee Stock Purchase Plan, as amended from time to time (the “Plan”), pursuant to a Registration Statement on Form S-8 (File No. 33-72812). On April 7, 2000, the Company registered the offer and sale of an additional 100,000 shares of its common stock, par value $0.01 per share (“Common Stock”), to be offered or sold to participants under the Plan, pursuant to a Registration Statement on Form S-8 (File No. 333-34384). On June 24, 2004, the Company registered the offer and sale of an additional 200,000 shares of Common Stock on a Registration Statement on Form S-8 (File No. 333-116831). The Second Amendment to the Books-A-Million, Inc. 1999 Amended and Restated Employee Stock Purchase Plan, as approved by the Company’s stockholders on May 20, 2010, again amended the Plan to increase the number of shares available for issuance under the Plan, this time by 200,000 shares of Common Stock.This Registration Statement on Form S-8 is being filed pursuant to General Instruction E to Form S-8 (Registration of Additional Securities) in order to register the offer and sale of such additional 200,000 shares of Common Stock, which may be offered or sold to participants under the Plan. The contents of the Registration Statement on Form S-8 (File No. 33-72812), with respect to 50,000 shares of Common Stock, the contents of the Registration Statement on Form S-8 (File No. 333-34384), with respect to 100,000 shares of Common Stock, and the contents of the Registration Statement on Form S-8 (File No. 333-116831), with respect to 200,000 shares of Common Stock, are hereby incorporated by reference in this Registration Statement on Form S-8. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3.Incorporation of Documents by Reference. The following documents filed by the Company with the Securities and Exchange Commission are hereby incorporated by reference in this Registration Statement on Form S-8: (a)The Company’s Annual Report on Form 10-K (File No. 000-20664) for the fiscal year ended January 30, 2010, filed with the Securities and Exchange Commission on April 15, 2010. (b)The Company’s Current Report on Form 8-K (File No. 000-20664), filed with the Securities and Exchange Commission on March 11, 2010. (c)The Company’s Current Report on Form 8-K (File No. 000-20664), filed with the Securities and Exchange Commission on May 20, 2010. (d)The Company’s Current Report on Form 8-K (File No. 000-20664), filed with the Securities and Exchange Commission on May 26, 2010. (e)The description of the Company’s Common Stock contained in the Company’s Registration Statement on S-1 (File No. 033-52256), including any amendment or report filed for the purposes of updating such description. In addition, all documents subsequently filed by the Company or the Plan pursuant to Section 13(a), 13(c), 14 and 15(d) of the Securities Exchange Act of 1934, as amended (excluding any portion thereof furnished under Item 2.02 or 7.01 of Form 8-K), prior to the filing of a post-effective amendment which indicates that all securities offered have been sold or which deregisters all securities then remaining unsold, shall be deemed to be incorporated by reference in this Registration Statement on Form S-8 and to be a part hereof from the date of filing of such documents.Any statement contained in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded for purposes of this Registration Statement to the extent that a statement contained herein or in any other subsequently filed document which is also or is deemed to be incorporated by reference herein modifies or supersedes such statement.Any such statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this Registration Statement. Item 8.Exhibits. Opinion of Counsel. Consent of Independent Registered Public Accounting Firm – Grant Thornton LLP. Consent of Counsel (included in Exhibit 5.1). Powers of Attorney (included on the signature pages to the Registration Statement). Item 9.Undertakings. 1.The undersigned registrant hereby undertakes: (a)To file, during any period in which offers or sales are being made, a post-effective amendment to this Registration Statement: (i)To include any prospectus required by Section 10(a)(3) of the Securities Act of 1933; (ii)To reflect in the prospectus any facts or events arising after the effective date of the registration statement (or the most recent post-effective amendment thereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in the registration statement. Notwithstanding the foregoing, any increase or decrease in volume of securities offered (if the total dollar value of securities offered would not exceed that which was registered) and any deviation from the low or high end of the estimated maximum offering range may be reflected in the form of prospectus filed with the Commission pursuant to Rule 424(b) if, in the aggregate, the changes in volume and price represent no more than a 20 percent change in the maximum aggregate offering price set forth in the “Calculation of Registration Fee” table in the effective registration statement. (iii)To include any material information with respect to the plan of distribution not previously disclosed in the registration statement or any material change to such information in the registration statement; Provided, however, that paragraphs 1(a)(i) and 1(a)(ii) do not apply if the information required to be included in a post-effective amendment by those paragraphs is contained in reports filed with or furnished to the Commission by the registrant pursuant to Section13 or Section15(d) of the Securities Exchange Act of 1934 that are incorporated by reference in the registration statement. (b)That, for the purpose of determining any liability under the Securities Act of 1933, each such post-effective amendment shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (c)To remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering. 2.The undersigned registrant hereby undertakes that, for purposes of determining any liability under the Securities Act of 1933, each filing of the registrant’s annual report pursuant to Section13(a) or Section15(d) of the Securities Exchange Act of 1934 (and, where applicable, each filing of an employee benefit plan’s annual report pursuant to Section 15(d) of the Securities Exchange Act of 1934) that is incorporated by reference in the registration statement shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. 3.Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the registrant pursuant to the foregoing provisions, or otherwise, the registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Securities Act of 1933 and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the registrant of expenses incurred or paid by a director, officer or controlling person of the registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Securities Act of 1933 and will be governed by the final adjudication of such issue. SIGNATURES Pursuant to the requirements of the Securities Act, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Birmingham, State of Alabama, on May 27, 2010. BOOKS-A-MILLION, INC. /s/ Clyde B. Anderson By: Clyde B. Anderson Its:Chairman, President and Chief Executive Officer Each of the undersigned officers and directors of the Company hereby severally constitutes and appoints Clyde B. Anderson as the undersigned’s true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for the undersigned and in the undersigned’s name, place and stead, in any and all capacities (unless revoked in writing), to sign any and all amendments to this Registration Statement on Form S-8, including any post-effective amendments, as well as any related registration statement (or amendment thereto) filed in reliance upon Rule 462(b) under the Securities Act, as amended, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting to such attorney-in-fact and agent full power and authority to do and perform each and every act and thing requisite or necessary to be done in connection therewith, as fully to all intents and purposes as the undersigned might and could do in person hereby ratifying and confirming all that said attorney-in-fact and agent or her substitute or substitutes, may lawfully do or cause to be done by virtue thereof. Pursuant to the requirements of the Securities Act, this Registration Statement has been signed by the following persons in the capacities and on the date indicated. Signature Title Date /s/ ClydeB. Anderson Clyde B. Anderson Chairman, President and Chief Executive May 27, 2010 Officer (Principal Executive Officer) /s/ Brian W. White Brian W. White Chief Financial Officer (PrincipalMay 27, 2010 Financial and Accounting Officer) /s/ Douglas G. Markham Douglas G. MarkhamExecutive Vice President, ChiefMay 27, 2010 Administrative Officer and Secretary /s/ Terry C. Anderson Terry C. Anderson DirectorMay 27, 2010 /s/ Ronald G. Bruno Ronald G. Bruno DirectorMay 27, 2010 /s/ Albert C. Johnson Albert C. JohnsonDirectorMay 27, 2010 /s/ J. Barry Mason J. Barry MasonDirectorMay 27,2010 /s/ William H. Rogers, Jr. William H. Rogers, Jr. DirectorMay 27,2010 Pursuant to the requirements of the Securities Act, the trustees (or other persons who administer the employee benefit plan) have duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Birmingham, State of Alabama, on May 27, 2010. BOOKS-A-MILLION, INC. 1 RESTATED EMPLOYEE STOCK PURCHASE PLAN By: Compensation Committee of the Board of Directors – Plan Administrator /s/ William H. Rogers By: William H. Rogers Its: Chairman /s/ J. Barry Mason By: J. Barry Mason /s/ Ronald G. Bruno By: Ronald G. Bruno INDEX TO EXHIBITS EXHIBIT DESCRIPTION Opinion of Counsel. Consent of Independent Registered Public Accounting Firm – Grant Thornton LLP. Consent of Counsel (included in Exhibit 5.1). Powers of Attorney (included on the signature pages to the Registration Statement).
